Stratton, J.,
dissenting. I respectfully dissent from the majority’s disposition of this case. I would impose a one-year actual suspension for violations found by the panel and require respondent, John Andrew Galinas, to return to the estate the funds he received from the bequest in the will. The majority speaks of Galinas’s “cost/benefit analysis” in that the respondent expressed to Frances Bogovich that it would be unethical for him to prepare such a will, yet he went ahead and did so. While the majority believes that a harsh disciplinary sanction will discourage attorneys from engaging in a cost/benefit analysis in determining whether to commit malpractice, I believe that allowing the respondent to retain the approximately $130,000 he received from the estate will lessen the impact of such a sanction. The respondent should not be permitted to keep the fruits of his unethical conduct, particularly when he knowingly engaged in such unethical conduct. Therefore, I would give the respondent a sanction of lesser duration, that being a one-year actual suspension, but require him to return all the fruits of his misconduct.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.